— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Delin, J.), imposed June 10, 1987, upon his conviction of criminal possession of a weapon in the fourth degree, upon his plea of guilty, the sentence being six months’ imprisonment in the county jail and a $60 misdemeanor surcharge.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to four months’ intermittent imprisonment to be served on weekends from 8:00 a.m. Saturday until 5:00 p.m. Sunday, and a term of probation of three years, with the term of imprisonment to run concurrently with and as a condition of the term of probation; as so modified, the sentence is affirmed, and the matter is remitted to the County Court, Nassau County, to specify the first and last dates on which the defendant is to be incarcerated under the sentence in accordance with Penal Law § 85.00 (4) (a) (iv), to set the other terms and conditions of probation, and for further proceedings pursuant to CPL 460.50 (5).
The sentence as modified herein is more appropriate under the circumstances of this case than the sentence originally imposed upon the defendant, and does not negate the purpose of Penal Law §§ 70.02 and 70.15, which is to deter the illegal possession of guns (see, People v Suitte, 90 AD2d 80; see also, People v Pilchuk, 115 AD2d 668). Mollen, P. J., Mangano, Lawrence and Kooper, JJ., concur.